Exhibit 10(xxii)
THE BLACK & DECKER
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Amended and Restated Effective as of
July 16, 2009
 

 



--------------------------------------------------------------------------------



 



THE BLACK & DECKER
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
TABLE OF CONTENTS

     
SECTION 1 — DEFINITIONS
  1
 
   
SECTION 2 — ELIGIBILITY
  7
 
   
SECTION 3 — RETIREMENT BENEFIT
  7
 
   
(a) benefit percentage
  7
(b) reduction for early determination
  8
(c) reduction for less than 10 years of service
  8
(d) benefit examples
  8
 
   
SECTION 4 — BENEFIT OFFSETS
  8
 
   
SECTION 5 — DEATH BENEFITS
  9
 
   
(a) eligibility for death benefit
  9
(b) spouse’s death benefit
  9
(c) death benefit under accelerated payment method
  9
 
   
SECTION 6 — VESTING
  10
 
   
(a) general
  10
(b) forfeiture for cause
  10
(c) clawback
  10
(d) competition and disclosure of confidential information
  10
(e) committee’s discretion
  11
 
   
SECTION 7 — ADDITIONAL PROVISIONS CONCERNING BENEFITS
  11
 
   
(a) obligation to inform
  11
(b) currency and exchange rates
  11
(c) election of accelerated payment method
  12
 
   
SECTION 8 — CORPORATION’S OBLIGATIONS ARE UNFUNDED AND UNSECURED
  12
 
   
SECTION 9 — ALIENATION OR ENCUMBRANCE
  13
 
   
SECTION 10 — OTHER BENEFITS
  14
 
   
SECTION 11 — NO GUARANTEE OF EMPLOYMENT
  14
 
   
SECTION 12 — COOPERATION OF PARTIES
  14
 
   
SECTION 13 — BENEFIT CLAIMS
  14
 
   
(a) claims procedure
  14
(b) arbitration
  15
(c) attorneys’ fees.
  16

 



--------------------------------------------------------------------------------



 



     
SECTION 14 — INCAPACITY
  16
 
   
SECTION 15 — ADMINISTRATION
  16
 
   
(a) committee’s responsibilities
  16
(b) plan interpretation
  17
(c) committee’s liability and indemnification
  17
(d) self-dealing
  17
 
   
SECTION 16 — AMENDMENTS AND TERMINATION
  17
 
   
SECTION 17 — SEVERABILITY
  18
 
   
SECTION 18 — CONSTRUCTION
  18
 
   
SECTION 19 — CHOICE OF LAW
  18
 
   
SECTION 20 — PARTIES TO BE BOUND
  18

THE BLACK & DECKER
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     This Plan provides certain supplemental retirement benefits for selected
executive employees of The Black & Decker Corporation and its subsidiaries and
affiliates. This Plan is intended to provide supplemental retirement benefits
primarily for a select group of management or highly paid executive employees.
This document amends and fully restates The Black & Decker Supplemental
Executive Retirement Plan effective as of July 16, 2009. The terms of this
amended and restated document shall apply to Participants whose Separation from
Service occurs on or after July 16, 2009. The benefits under this Plan with
respect to any Participant whose Separation from Service occurred prior to
July 16, 2009 shall be determined under the terms of this Plan in effect on the
date of such Participant’s Separation from Service without regard to amendments
made to this Plan thereafter.
SECTION 1 — Definitions
     Each of the following terms in this Plan has the meaning indicated, unless
a different meaning is plainly implied by the context:
     “Accelerated Payment Method” means one of the methods of payment described
in Section 7(c).
     “Actuarial Equivalent” means a benefit having the same actuarial value,
based on the actuarial assumptions used in calculating benefits under The Black
& Decker Pension Plan, and such other reasonable actuarial assumptions and
methods that may be adopted by the Committee from time to time, in its sole
discretion, for use in determining benefits under this Plan. Notwithstanding the
foregoing, in the event a Participant has elected the Accelerated Payment
Method, the amount of the lump sum payment or installment payments (including
the spouse’s benefit) shall be calculated (A) using (i) an interest rate equal
to four and one-half percent (4.5%) and (ii) the 1994 Group Annuity Reserving
Table (determined on a unisex basis and projected to 2002, all as described in
IRS Revenue Ruling 2001-62); (B) assuming that (i) the Participant will earn no
wages subject to the Social Security Act, (ii) the Participant will not further
accrue any Other Retirement Benefits after his or her Benefit Determination
Date, (iii) the Participant’s retirement benefits under the Social Security Act
and all Other Retirement Benefits will begin at the earliest date they are
available after the Participant’s Benefit Determination Date, and (iv) the

 



--------------------------------------------------------------------------------



 



Participant, if married, will elect the form of payment for the Other Retirement
Benefits that provides his or her spouse the largest benefit following the
Participant’s death; and (C) using such other reasonable actuarial assumptions
and methods that may be adopted by the Committee from time to time, in its sole
discretion, for this purpose.
     “Benefit Determination Date” means the first day of the calendar month
coincident with or next following the later of the Participant’s Termination
Date or the Participant’s Early Retirement Date. Notwithstanding the foregoing,
if a Participant’s Separation from Service occurs due to Disability prior to the
Participant’s Normal Retirement Date, the Participant’s Benefit Determination
Date shall mean the Participant’s Normal Retirement Date.
     “Black & Decker” means the Corporation and all of its direct and indirect
subsidiaries and its affiliates.
“Board” means the Corporation’s Board of Directors.
     “Change in Control of the Corporation” means a change in control of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), whether or not the Corporation is in fact
required to comply therewith, provided that, without limitation, such a change
in control shall be deemed to have occurred if (A) any “person” (as that term is
used in Sections 13(d) and 14(d) of the Exchange Act), other than a trustee or
other fiduciary holding securities under an employee benefit plan of the
Corporation or any of its subsidiaries or a corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 35% or more of the
combined voting power of the Corporation’s then outstanding securities;
(B) during any period of two consecutive years, individuals who at the beginning
of that period constitute the Board and any new director (other than a director
designated by a person who has entered into an agreement with the Corporation to
effect a transaction described in clauses (A) or (D) of this Section) whose
election by the Board or nomination for election by the Corporation’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved cease for
any reason to constitute a majority of the Board; (C) the Corporation enters
into an agreement, the consummation of which would result in the occurrence of a
Change in Control of the Corporation; or (D) the stockholders of the Corporation
approve a merger, share exchange or consolidation of the Corporation with any
other corporation or entity, other than a merger, share exchange or
consolidation that would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 60% of the combined voting power of the voting
securities of the Corporation or the surviving entity outstanding immediately
after the merger, share exchange or consolidation, or the stockholders of the
Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition by the Corporation of all or substantially
all the Corporation’s assets.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor to that statute.
     “Committee” means the Compensation Committee of the Board.
     “Corporation” means The Black & Decker Corporation, a Maryland corporation.
     “Credited Service” means all Benefit Service Credit as defined in and
credited to the Participant under The Black & Decker Pension Plan (or that would
have been credited for any period of employment by Black & Decker, if the
Participant had been eligible to participate in that plan), plus the
Participant’s Salary Continuance Period. Except as credited under The Black &
Decker Pension Plan or unless otherwise determined by the Committee in its sole
discretion, Credited Service under this Plan shall not include any period of
employment with any company during any period when that company was not a
subsidiary or affiliate of the Corporation. Credited

 



--------------------------------------------------------------------------------



 



Service also includes all periods of Disability beginning while the Participant
is employed by Black & Decker and continuing as long as the Disability continues
up until the Participant’s Normal Retirement Date.
     “Disability” means an illness or injury that would cause an Employee to be
disabled under the terms of The Black & Decker Disability Plan.
     “Early Retirement Date” means the first day of the calendar month
coincident with or next following the date upon which the Participant has both
attained age 55 and five years of Credited Service; provided, however, that, in
the case of a Protected Participant, the Early Retirement Date shall be the
first day of the calendar month coincident with or next following the Protected
Participant’s 55th birthday regardless of his or her Credited Service.
     “Effective Date” means July 16, 2009, the effective date of this amended
and restated Plan. This Plan was originally effective as of January 1, 1984.
     “Employee” means any person rendering personal services to Black & Decker
as an employee.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Final Average Pay” means the average monthly amount of the Participant’s
Pay for the three years (whether or not consecutive) in which the Participant’s
Pay was the highest out of each of the seven-year periods that end on the
following dates, whichever seven-year period produces the highest average
monthly amount:

  (A)   the Participant’s Termination Date;     (B)   if the Participant’s
Termination Date is not December 31st of any given year, the December 31st
immediately preceding the Participant’s Termination Date;     (C)   the last day
of the Participant’s Salary Continuance Period, if applicable;     (D)   if the
last day of the Participant’s Salary Continuance Period is not December 31st of
any given year, the December 31st immediately preceding the last day of the
Participant’s Salary Continuance Period, if applicable;     (E)   in the case of
a Protected Participant only, the date of the applicable Change in Control of
the Corporation; and     (F)   in the case of a Protected Participant only, if
the date of the applicable Change in Control of the Corporation is not December
31st of any given year, the December 31st immediately preceding the date of the
applicable Change in Control of the Corporation.

     “Normal Retirement Date” means the first day of the calendar month
coincident with or next following: (A) the date upon which the Participant
attains age 60 and 5 years of Credited Service or, (B) in the case of a
Protected Participant, the Participant’s 60th birthday, regardless of his or her
Credited Service.
     “Other Retirement Benefits” means the amount (actuarially adjusted, as
described below) of all retirement, disability income and death benefits, or the
like, whether tax-qualified or non-qualified, that the Participant (or, in the
case of surviving spouse’s benefit under Section 5, the Participant’s surviving
spouse) is entitled to receive in the applicable month under all plans or
arrangements provided, maintained or funded by any of the Participant’s
employers (whether or not affiliated with Black & Decker), including all Social
Security Benefits, but excluding: (A) any portion of those benefits (other than
Social Security Benefits) that is attributable to the Participant’s
contributions, including salary or other compensation reduction contributions;
(B) any death benefits under a life insurance contract; (C) any defined
contribution plan, unless that plan is intended to provide the primary source of
retirement income (in addition to Social Security Benefits) funded by any
employer for the employees at any location covered by that plan; (D) any
payments to the Participant made pursuant to an individual written

 



--------------------------------------------------------------------------------



 



agreement with Black & Decker and as a result of a change in the ownership or
effective control of the Corporation or a change in the ownership of a
substantial portion of the Corporation’s assets, including, without limitation,
a Change in Control of the Corporation; (E) any amounts paid under an individual
written agreement with Black & Decker that expressly provides that those amounts
are in addition to the benefits under this Plan; and (F) any amount that
constitutes Pay. Notwithstanding anything to the contrary, the amount of the
Participant’s or spouse’s Other Retirement Benefits in any month shall be
increased or decreased so that the amount of those Other Retirement Benefits
that offset the monthly benefit payable under this Plan is the Actuarial
Equivalent of the Other Retirement Benefits that the Participant or spouse would
otherwise have received that month but for the Participant’s or spouse’s
election with respect to those Other Retirement Benefits either to
(A) accelerate payment to a date that precedes or to defer the payment beyond
the earliest date those payments would otherwise have been made, or (B) receive
those Other Retirement Benefits in any form of payment other than the form of
payment that would have provided the largest monthly benefit to the Participant
or spouse, unless, and only to the extent that, the elected form of payment
provides death benefits to the Participant’s spouse.
     “Participant” means any Employee who qualifies for participation in this
Plan, as more particularly described in Section 2.
     “Pay” means (A) the actual compensation paid during the relevant period by
Black & Decker to the Participant for services as an Employee, including base
salary, bonuses, and annual incentive awards, (B) any amounts contributed to any
employee benefit plan pursuant to a salary or other compensation reduction
agreement with the Participant, and including, for the year of deferral, amounts
deferred by the Participant under any non-qualified deferred compensation plan
(such as The Black & Decker Supplemental Retirement Savings Plan), (C) salary
continuation payments during sick leave and other authorized leaves of absence
(other than long-term disability benefits) and (D) the Participant’s Salary
Continuance Payments credited as Pay ratably over the Participant’s Salary
Continuance Period. The term “Pay” does not include any (A) amounts paid
pursuant to any long-range performance compensation plan, including The Black &
Decker Performance Equity Plan, The Black & Decker Long-Term Incentive Plan, The
Black & Decker 2008 Executive Long-Term Incentive/Retention Plan, and The Black
& Decker Long-Term Management Compensation Plan, (B) non-cash remuneration,
imputed income, perquisites and other cash or non-cash fringe benefits, such as
(but not limited to) reimbursements or allowances for expenses (such as
automobile, moving or relocation, country club, financial or tax counseling, tax
preparation, overseas housing, educational and similar expense allowances),
(C) stock bonuses, income attributable to discount stock purchases, stock
options, restricted stock, restricted stock units, dividends, dividend
equivalents or stock appreciation rights, (D) other income attributable to the
vesting of restricted property or benefits under any plan or arrangement, and
(E) unless specifically included as Pay in the immediately preceding sentence,
contributions to or benefits under any employee pension or welfare benefit plan
or payments received by a Participant under any non-qualified deferred
compensation plan (such as The Black & Decker Supplemental Retirement Savings
Plan). For any period during which the Participant is entitled to Credited
Service by reason of a Disability, the Participant’s Pay is deemed to continue
during that Disability period at a monthly rate equal to 1/12th of (i) the
Participant’s base salary (before any salary reduction for contributions to any
employee benefit plan pursuant to a salary reduction agreement with the
Participant) at the Participant’s annual salary rate in effect at the date that
the Disability began, plus (ii) all items (other than base salary and such
salary reduction contributions) included in the Participant’s actual Pay during
the 12-month period ending on the date that the Disability began.
     “Payment Date” means the latest of the Participant’s Benefit Determination
Date, the date that is six (6) months and one (1) day after the Participant’s
Separation from Service or, if the Participant has elected to defer his or her
Payment Date pursuant to Section 7(c), the Payment Date so elected by the
Participant; except that (A) the death benefits payable to a Participant’s
spouse shall be paid at the date specified in Section 5; and (B) in the case of
a Participant whose Separation from Service occurs due to Disability prior to
such Participant’s Normal Retirement Date, the Participant’s Payment Date shall
be the Participant’s Normal Retirement Date. Notwithstanding anything to the
contrary, if the Committee reasonably determines that the making of any payment
to a Participant under this Plan will violate federal securities laws or other
applicable law, the Committee may delay a Participant’s Payment Date until the
earliest date at which the Committee determines that the making of that payment
will not violate those laws.
     “Plan” means “The Black & Decker Supplemental Executive Retirement Plan,”
as it may be amended from time to time. This document completely amends and
restates The Black & Decker Supplemental Executive

 



--------------------------------------------------------------------------------



 



Retirement Plan originally effective on January 1, 1984, and last amended and
restated effective as of January 1, 2008.
     “Protected Participant” means a Participant who is an Employee when a
Change in Control of the Corporation occurs.
     “Salary Continuance Payments” means (A) in the case of a Participant who is
a participant in the Salary Continuance Plan, the maximum “Salary Continuance”
payments, if any, that the Participant could be entitled to receive under the
Salary Continuance Plan; (B) all payments, if any, that are in lieu of future
compensation items that would otherwise constitute “Pay” under the terms of this
Plan and that the Participant may be entitled to receive under the terms of any
individual written agreement with Black & Decker, as a result of the termination
of his or her employment with Black & Decker (whether by action of Black &
Decker or the Participant); and (C) in the case of a Protected Participant, all
payments, if any, that are in lieu of future compensation items that would
otherwise constitute “Pay” under the terms of this Plan and that the Protected
Participant may be entitled to receive under the terms of any individual
agreement between the Participant and Black & Decker as a result of the
termination of the Participant’s employment with Black & Decker (whether by
action of Black & Decker or the Participant) coincident with or following a
change in the ownership or effective control of the Corporation or a change in
the ownership of a substantial portion of the Corporation’s assets. In all
cases, a Participant’s entitlement to Salary Continuance Payments and the amount
thereof shall be determined at the time specified in the Salary Continuance Plan
or other applicable agreement, before any offset for severance pay, vacation
pay, salary continuance, notice pay, a termination indemnity or the like or
compensation received from a subsequent employer, without regard to whether
those payments are made in one lump sum payment or periodically and without
regard to the amount of severance or salary continuance that is actually paid to
the Participant thereafter. Notwithstanding the foregoing, Salary Continuance
Payments shall not include, for purposes of this Plan only, any compensation
items used to calculate the amount of the Salary Continuance Payment under a
Participant’s individual written agreement that would not otherwise constitute
“Pay” under the terms of this Plan. For example, if the amount of the Salary
Continuance Payments payable under the Participant’s individual agreement is
based on the Participant’s annual base salary, annual incentive award, and
long-term incentive award, the portion of the Salary Continuance Payment based
on the Participant’s long-term incentive award shall be disregarded when
calculating the amount of the Salary Continuance Payments under this Plan.
     “Salary Continuance Period” means (A) the maximum period with respect to
which the Participant’s Salary Continuance Payments are to be measured under the
terms of the Salary Continuance Plan or applicable individual written agreement,
(B) three (3) years in the case of Salary Continuance Payments payable under
that certain employment agreement between the Corporation and Nolan D.
Archibald, as amended from time to time, or (C) three (3) years in the case of
Salary Continuance Payments payable under the terms of any individual agreement
between the Participant and Black & Decker as a result of the termination of the
Participant’s employment with Black & Decker (whether by action of Black &
Decker or the Participant) coincident with or following a change in the
ownership or effective control of the Corporation or a change in the ownership
of a substantial portion of the Corporation’s assets. In any case, the Salary
Continuance Period is determined at the effective date of the Participant’s
termination of employment with Black & Decker, without regard to the actual
period over which those payments may be made and without regard to whether those
payments are made in one lump sum payment or periodically. Notwithstanding
anything to the contrary, a Participant’s Salary Continuance Period will be
taken into account under this Plan only if the Participant is entitled to Salary
Continuance Payments at the effective date of the Participant’s termination of
employment with Black & Decker.
     “Salary Continuance Plan” means The Black & Decker Executive Salary
Continuance Plan, effective May 1, 1995, as amended from time to time, or any
salary continuance plan that is a successor to, or replacement for, that plan.
     “Separation from Service” means a separation from service within the
meaning of Section 409A(a)(2)(A)(i) of the Code and related guidance and
regulations.
     “Social Security Benefit” means the retirement, disability income or death
benefits under any plan or arrangement that is sponsored, mandated or
administered by any government and that provides or would provide

 



--------------------------------------------------------------------------------



 



retirement or disability income to the Participant and to which any of the
Participant’s employers or former employers (whether or not affiliated with
Black & Decker) has made contributions on the Participant’s behalf.
     “Termination Date” means the date on which the Participant’s Credited
Service with Black & Decker terminates.
SECTION 2 — Eligibility
     Any management or highly paid executive employee may be selected for
participation in this Plan by the Committee or any other committee of the Board
designated by the Board for such purpose and will automatically become a
Participant on the date designated by that committee. Any Employee who was still
employed by Black & Decker and was a Participant in this Plan immediately prior
to the Effective Date shall continue as a Participant under this Plan without
further action by the Board or any such committee.
SECTION 3 — Retirement Benefit
     (a) Benefit Percentage. Any Participant whose Termination Date occurs at or
after the Participant’s Early Retirement Date or, in the case of a Protected
Participant, whose Termination Date occurs at any time, whether before or after
his or her Early Retirement Date, is entitled to receive under this Plan a
monthly benefit for life beginning on the Participant’s Payment Date that is the
Actuarial Equivalent of the monthly benefit that would begin on the first day of
the calendar month after the Participant’s Benefit Determination Date and would
continue for the Participant’s expected life. The amount of the monthly benefit
(before the reductions in Sections 3(b) and 3(c)) is to be equal to:

  (A)   50% of Final Average Pay, in the case of a Participant (other than a
Protected Participant) who has less than fifteen (15) years of Credited Service;
or     (B)   60% of Final Average Pay, in the case of a Participant (other than
a Protected Participant) who has at least fifteen (15) years of Credited
Service; or     (C)   60% of Final Average Pay, in the case of a Protected
Participant (regardless of Credited Service).

     (b) Reduction for Early Determination. Notwithstanding anything to the
contrary, the monthly benefit, as determined under Section 3(a), shall be
reduced by one-twelfth (1/12th) of two (2) percentage points of Final Average
Pay for each full calendar month by which the Participant’s Benefit
Determination Date precedes the Participant’s Normal Retirement Date.
     (c) Reduction for Less than 10 Years of Service. Notwithstanding anything
to the contrary in this Plan, if a Participant (other than a Protected
Participant) has less than ten (10) years of Credited Service at the
Participant’s Benefit Determination Date, the monthly benefit determined under
Section 3(a), as reduced by any reduction required under Section 3(b) and before
any offsets under Section 4, is to be multiplied by a fraction, the numerator of
which equals the Participant’s years of Credited Service (including fractional
years) and the denominator of which equals ten (10) years. This Section 3(c)
shall not apply in the case of a Protected Participant.
     (d) Benefit Examples. Examples of the monthly benefit (stated as a
percentage of Final Average Pay), as determined under this Section 3, are set
forth in Schedule I attached to this Plan.
SECTION 4 — Benefit Offsets
     Notwithstanding anything to the contrary, the amount of the Participant’s
benefit each month, as determined under Section 3 as reduced by any reduction
required under Sections 3(b) and 3(c) or the amount of the Participant’s
surviving spouse’s monthly benefit under Section 5 is to be further reduced by
the Other Retirement Benefits payable to the Participant or spouse during that
month. In the event that the Other Retirement Benefits for any month exceed the
monthly benefit payment for that month under this Plan, such excess shall be
carried over and

 



--------------------------------------------------------------------------------



 



added to the Other Retirement Benefits for subsequent months, until such excess
is exhausted. The offsets to the Participant’s or spouse’s benefits under this
Section 4 are not to be increased to reflect any increase in Other Retirement
Benefits attributable to increases in the cost-of-living after the Other
Retirement Benefits commence and no benefit is payable to the Participant or
spouse in any month when those Other Retirement Benefits (including carry-overs
from prior months) exceed the monthly benefit amount determined under Section 3,
as reduced under Sections 3(b) and 3(c), or in the spouse’s case, the benefit
determined under Section 5. Notwithstanding anything to the contrary, if the
Participant returns to Credited Service after his or her Payment Date, then the
Participant’s benefits under this Plan shall be recomputed at the Participant’s
subsequent Separation from Service and shall be reduced by the Actuarial
Equivalent of any benefits previously paid under this Plan to the Participant
and/or his or her spouse and shall again become payable in accordance with
Section 3. The Committee will decide, in its sole discretion, the manner in
which these offsets are to be applied.
SECTION 5 — Death Benefits
     No benefits under this Plan are payable after the Participant’s death
except as otherwise provided in this Section 5.
     (a) Eligibility for Death Benefit. In the case of a Participant (other than
a Protected Participant) who dies before attaining the Early Retirement Date, no
benefits under this Plan are payable after the Participant’s death. In the case
of a Participant (other than a Protected Participant) who dies after attaining
the Early Retirement Date, except as otherwise provided in Section 5(c), the
Participant’s surviving spouse, if any, is entitled to receive the spouse’s
death benefit described in Section 5(b). In the case of any Protected
Participant who dies at any time, except as otherwise provided in Section 5(c),
the Protected Participant’s surviving spouse, if any, is entitled to receive the
spouse’s death benefit described in Section 5(b). The Participant’s spouse who
is entitled to receive the payment(s) under Section 5(b) shall be the person, if
any, of the opposite sex to whom the Participant is legally married at the
Participant’s death.
     (b) Spouse’s Death Benefit. The spouse’s death benefit under this Section
5(b) shall be a monthly payment for the spouse’s life beginning on the first day
of the calendar month coincident with or immediately following the date of the
Participant’s death (or, in the case of a Protected Participant only, the date
that would have been the Protected Participant’s 55th birthday, if later than
his or her date of death). The amount of the spouse’s monthly payment shall be
equal to (i) one-half (50%) of the monthly benefit (determined under Section 3,
but before the offsets under Section 4) that the Participant was receiving or
would have been entitled to receive as of the date of the Participant’s death
minus (ii) the offsets under Section 4.
     (c) Death Benefit under Accelerated Payment Method. In the event a
Participant had validly elected the Accelerated Payment Method and dies before
his or her Separation from Service, the Participant’s spouse, if any, shall
receive the Actuarial Equivalent of the spouse’s death benefit under
Section 5(b), payable in five (5) annual installment payments, if the
Participant died before reaching age 65, or in a lump sum payment, if the
Participant died on or after his or her 65th birthday, with the payment(s)
beginning on the date the spouse’s death benefit would have commenced under
Section 5(b). If the Participant dies before his or her Separation from Service
and has no surviving spouse, then no benefit shall be payable to anyone under
this Plan with respect to the Participant. If the Participant dies after his or
her Separation from Service but before receiving the lump sum payment or all of
the five (5) annual installment payments as elected under Section 7(c), then
that lump sum payment or the remaining installment payments shall be paid to the
Participant’s spouse or, if the Participant has no surviving spouse, to the
Participant’s estate, at the time those payments would have been paid to the
Participant. The Participant’s spouse who is entitled to receive the payment(s)
under this Section 5(c) shall be the person, if any, of the opposite sex to whom
the participant is legally married at the Participant’s death.

 



--------------------------------------------------------------------------------



 



SECTION 6 — Vesting
     (a) General. Except in the case of a Protected Participant, if the
Participant’s Termination Date occurs before the Participant attains the Early
Retirement Date, the Participant’s (and the surviving spouse’s) right to
benefits under this Plan shall be completely forfeited. In the case of a
Protected Participant or his or her surviving spouse, all of the Protected
Participant’s right to benefits under this Plan (except the surviving spouse’s
right to receive death benefits under Section 5) shall be completely forfeited
if the Protected Participant dies before his or her Payment Date. Except in the
case of a Protected Participant and his or her surviving spouse, if this Plan is
terminated by the Corporation on or after the Participant attains the Early
Retirement Date but before the Participant’s Benefit Determination Date, the
Participant shall be entitled to receive the benefits under this Plan commencing
at the Participant’s Payment Date in the amount the Participant would have
received under this Plan based on the Participant’s Credited Service and Final
Average Pay determined at this Plan’s termination date, and the Participant’s
surviving spouse shall be entitled to receive the corresponding death benefit
pursuant to Section 5. If this Plan is terminated or amended after a Change in
Control of the Corporation, each Protected Participant who has not consented in
writing to that termination or amendment shall be entitled to receive the
benefits, commencing at his or her Payment Date, that is not less than the
benefits the Protected Participant would have received if the termination or
amendment of this Plan had not occurred and the Protected Participant’s
surviving spouse shall be entitled to receive the corresponding death benefit
pursuant to Section 5.
     (b) Forfeiture for Cause. Notwithstanding anything to the contrary, in the
case of a Participant other than a Protected Participant, all of the
Participant’s (and surviving spouse’s) rights and benefits under this Plan shall
be forfeited:
     (i) if the Participant’s employment with Black & Decker is terminated by
reason of fraud, misappropriation or intentional material damage to the property
or business of Black & Decker; commission of a felony; or the continuance of a
willful and repeated failure by the Participant to perform his or her duties
after written notice to the Participant specifying such failure; or
     (ii) if, during the period of 24 months beginning on his or her Termination
Date, the Participant, without the Corporation’s written consent, enters into
competition with Black & Decker or uses or discloses confidential information.
     (c) Clawback. If, during the period of 24 months beginning on his or her
Termination Date, the Participant, without the Corporation’s written consent,
enters into competition with Black & Decker or uses or discloses confidential
information, the Participant shall immediately repay to the Corporation the full
amount of any payments he or she received under this Plan.
     (d) Competition and Disclosure of Confidential Information. For purposes of
this Section 6, the Participant shall be deemed to be in competition with Black
& Decker if the Participant, directly or indirectly, solicits as a customer any
company that is or was a customer of Black & Decker during the Participant’s
employment, or that is or was a potential customer of Black & Decker with which
Black & Decker has made business contacts during the Participant’s employment;
provided, however, that the Participant shall not be deemed to be in competition
with Black & Decker by soliciting a company as a customer of any business that
is not in direct or indirect competition with any of the types of businesses
conducted by Black & Decker within any of the same territories as Black & Decker
conducts such businesses. In addition, a Participant will be deemed to be in
competition with Black & Decker if the Participant directly or indirectly
becomes an owner, officer, director, operator, sole proprietor, partner, joint
venturer, contractor or consultant, or participates in or is connected with the
ownership, operation, management or control of any company in direct or indirect
competition with any of the types of businesses conducted by Black & Decker
within any of the same territories as Black & Decker conducts such businesses;
provided, however, that the ownership for investment of less than 5 percent (5%)
of the outstanding stock of any of the classes of stock issued by a publicly
held company shall not be deemed competition with Black & Decker for purposes of
this Section 6. The Participant shall be deemed to have disclosed “confidential
information” if the Participant uses or fails to preserve as confidential,
communicates, or discloses to any person, orally, in writing or by publication,
any information, regardless of when, where or how acquired relating to or
concerning the affairs of Black & Decker to the actual or potential detriment of
Black & Decker; provided, however, that the foregoing obligations shall not
apply to information that is or becomes public through no fault of the
Participant.

 



--------------------------------------------------------------------------------



 



     (e) Committee’s Discretion. The Committee shall have the absolute right to
determine in its sole discretion (i) whether or not a Participant’s employment
was terminated as a result of an act described in Section 6(d), and (ii) whether
or not a Participant has entered into competition with Black & Decker or has
disclosed confidential information so as to cause a forfeiture of the
Participant’s benefits hereunder, and the obligation of the Participant to repay
any amounts previously received under this Plan in accordance with Section 6(b).
SECTION 7 — Additional Provisions Concerning Benefits
     (a) Obligation to Inform. The payments under this Plan are conditioned on
the agreement of the Participant and the Participant’s spouse (i) to inform the
Committee of all retirement, disability, Social Security, death benefit and
other benefit payments received or receivable by them that may reduce the
Corporation’s obligations to pay benefits under this Plan and (ii) to provide
all information about those payments that the Committee may reasonably request
from time to time in order to administer this Plan.
     (b) Currency and Exchange Rates. The benefit payments under this Plan will
be calculated in U.S. dollars using the appropriate currency exchange rate
selected by the Committee in its sole discretion at the Participant’s Payment
Date. The benefits under this Plan will be paid to the Participant and the
Participant’s spouse in any currency designated by the Participant on or before
the Participant’s Payment Date (or, if the Participant dies before benefits
commence, the currency designated by the spouse), based on the appropriate
currency exchange rate (selected by the Committee in its sole discretion) in
effect at the Participant’s Payment Date. Once benefit payments under this Plan
have begun, the currency selected by the Participant (or the Participant’s
spouse) and the applicable exchange rate may not be changed except to the extent
that the Committee, in its sole discretion, may approve a change in order to
prevent extreme financial hardship to the Participant or the Participant’s
spouse.
     (c) Election of Accelerated Payment Method. Any Participant who has validly
elected the Accelerated Payment Method shall receive his or her benefits under
this Plan under the Accelerated Payment Method described in paragraphs (i) and
(ii) of this Section 7(c). A Participant shall have validly elected the
Accelerated Payment Method if either (1) the Participant was eligible for and
validly elected the Accelerated Payment Method on or before December 31, 2006,
pursuant to the terms of this Plan as then in effect, or (2) the Participant was
first designated under Section 2 as eligible to participate in this Plan
effective as of July 16, 2009 or as of any subsequent designated date and
elected the Accelerated Payment Method by making a written election signed by
the Participant and received by the Plan Manager of The Black & Decker Pension
Plan no later than the earlier of the Participant’s Separation from Service or
the thirtieth (30th) calendar day immediately following the date the Participant
first becomes eligible to participate in this Plan. Any Participant who made the
Accelerated Payment Method election on or after February 9, 2006, and prior to
December 31, 2006 could, as a part of that election, irrevocably elect to defer
his or her Payment Date to any date that is at least six (6) months and one day
after the Participant’s Separation from Service but not more than eighteen
(18) months after his or her Separation from Service. Under all circumstances,
any Accelerated Payment Method election is irrevocable and shall apply to any
benefits that become payable to the Participant and his or her spouse under this
Plan.
     (i) If the Participant’s Payment Date occurs before his or her 65th
birthday, the present value of the Participant’s benefits under this Plan
(including the spouse’s benefit) shall be paid to him or her in five (5) equal
annual installments that are the Actuarial Equivalent of the Participant’s
benefits under this Plan as of the Benefit Determination Date (including any
benefits for the Participant’s spouse and after being reduced by the Actuarial
Equivalent of all applicable benefit reductions and offsets), which installments
shall be payable on the Participant’s Payment Date and the next four successive
anniversaries of the Participant’s Payment Date, with those installment payments
being calculated taking into account interest from the Benefit Determination
Date to the date of the last installment payment at the rate of four and
one-half percent (4.5%).
     (ii) If the Participant’s Payment Date occurs on or after the Participant’s
65th birthday, the present value of the Participant’s benefits under this Plan
(including the spouse’s benefit) shall be paid to him or her at the Payment Date
in a lump sum payment that is the Actuarial Equivalent of the Participant’s
benefits under this Plan as of the Benefit Determination Date (including any
benefits for the Participant’s spouse and after being reduced by the Actuarial
Equivalent of all applicable benefit reductions and offsets).

 



--------------------------------------------------------------------------------



 



SECTION 8 — Corporation’s Obligations are Unfunded and Unsecured
     Except as otherwise required by applicable law, the Corporation’s
obligations under this Plan are not required to be funded or secured in any
manner; no assets need be placed in trust or in escrow or otherwise physically
or legally segregated for the benefit of any Participant; and the eventual
payment of the benefits described in this Plan to a Participant or the
Participant’s spouse or estate is not required to be secured to the Participant
or his or her spouse by the issuance of any negotiable instrument or other
evidence of the Corporation’s indebtedness. Neither a Participant nor the
Participant’s spouse is entitled to any property interest, legal or equitable,
in any specific asset of the Corporation, and, to the extent that any person
acquires any right to receive payments under the provisions of this Plan, that
right is intended to be no greater than or to have any preference or priority
over the rights of any other unsecured general creditor of the Corporation.
However, the Corporation reserves the right, in its sole discretion, to
accumulate assets to offset its eventual liabilities under this Plan and
physically or legally to segregate assets for the benefit of any Participant or
Participant’s spouse (whether by escrow, by trust, by the purchase of an annuity
contract or by any other method of funding selected by the Corporation) without
liability for any adverse tax consequences resulting to that Participant or that
Participant’s spouse from the Corporation’s action, except as otherwise provided
in this Section with respect to a Protected Participant and his or her spouse.
Any such segregation of assets may be made with respect to the Corporation’s
obligations under this Plan for benefits attributable to an individual
Participant, a selected group of Participants or all Participants, as the
Corporation may determine from time to time, in its absolute discretion.
Notwithstanding anything to the contrary, in the case of a Protected Participant
(or his or her spouse), if the Corporation or any of its affiliates or
subsidiaries takes or has taken any action (without the written consent of the
Protected Participant or, if the Protected Participant is deceased, his or her
spouse) that causes the Protected Participant or the Protected Participant’s
spouse to incur income or other taxes with respect to any benefit under this
Plan before the date that benefit is payable to the Protected Participant (or
his or her spouse), the Corporation shall, within 60 days after a demand
therefor is made by the Protected Participant or his or her spouse, reimburse
the Protected Participant (or his or her spouse) for the full amount of those
income or other taxes as well as for the full amount of the income or other
taxes the Protected Participant (or his or her spouse) will incur with respect
to such reimbursement or any subsequent reimbursement hereunder. Benefits under
this Plan shall be payable by the Corporation from the Corporation’s general
assets and no other company shall have any responsibility or liability under
this Plan. The Corporation’s liabilities under this Plan shall, however, be
discharged to the extent of any payment received by the Participant (or the
Participant’s surviving spouse) from any other company made for that purpose and
on the Corporation’s behalf or for its benefit.
SECTION 9 — Alienation or Encumbrance
     No payments, benefits or rights under this Plan shall be subject in any
manner to anticipation, sale, transfer, assignment, mortgage, pledge,
encumbrance, charge or alienation by a Participant, the Participant’s spouse or
any other person who could or might possibly receive benefit payments that were
due to the Participant or the Participant’s spouse, but were not paid. If the
Corporation determines that any person entitled to payments under this Plan has
become insolvent, bankrupt, or has attempted to anticipate, sell, transfer,
assign, mortgage, pledge, encumber, charge or otherwise in any manner alienate
any amount payable to that person under this Plan or that there is any danger of
any levy, attachment, or other court process or encumbrance on the part of any
creditor of that person, against any benefit or other amounts payable to that
person, the Corporation may, in its sole discretion and to the extent permitted
by law, at any time, withhold any or all such payments or benefits and apply the
same for the benefit of that person, in such manner and in such proportion as
the Corporation may deem proper.
SECTION 10 — Other Benefits
     The provisions of this Plan relate only to the specific benefits described
in this Plan and are not intended to affect any other benefits to which a
Participant may be entitled as a retiree or former employee of Black & Decker.
Except as provided below in this Section 10, nothing contained in this Plan
shall in any manner modify, impair or affect the existing rights or interests of
a Participant under any other benefit plan provided by Black & Decker, and the
rights and interests of a Participant to any benefits or as a participant or
beneficiary in or under any or all such plans shall continue in full force and
effect unimpaired, subject nonetheless to the eligibility requirements and other
terms of each such plan. This Section shall not be interpreted as modifying in
any way the effect that the Participant’s termination of employment and
retirement has upon the Participant’s rights under such other plans. The
benefits provided under this Plan are not to be applied as an offset against any
other retirement or deferred compensation benefits or payments that are
otherwise to be provided by Black & Decker to the Participant or the

 



--------------------------------------------------------------------------------



 



Participant’s beneficiaries; and those benefits or payments are to be calculated
first, ignoring this Plan’s existence. In no event shall any benefits payable
under this Plan be treated as salary or other compensation to a Participant for
the purpose of computing benefits to which the Participant may be entitled under
any other benefit plan of Black & Decker.
SECTION 11 — No Guarantee of Employment
     This Plan shall not be construed as conferring any legal rights upon any
Participant for continuation of employment, nor shall it interfere with the
rights of Black & Decker to discharge a Participant and to treat the Participant
without regard to the effect which such treatment might have upon the
Participant under this Plan.
SECTION 12 — Cooperation of Parties
     Each Participant (and surviving spouse) shall perform any and all
reasonable acts and execute any and all reasonable documents and papers that are
necessary or desirable for carrying out this Plan or any of its provisions.
SECTION 13 — Benefit Claims
     (a) Claims Procedure. Any claim by a Participant, a Participant’s spouse or
any person claiming on behalf of the Participant or the Participant’s spouse
that benefits under this Plan have not been paid in accordance with the terms
and conditions of this Plan shall be made in writing and delivered to the
Committee at the Corporation’s principal office in the State of Maryland. The
Committee shall notify the claimant if any additional information is needed to
process the claim. All claims shall be approved or denied by the Committee
within 90 days of receipt of the claim by the Committee. If the claim is denied,
the Committee shall furnish the claimant with a written notice containing:
(i) an explanation of the reason for the denial;
(ii) a specific reference to the applicable provisions of this Plan;
(iii) a description of any additional material or information necessary for the
claimant to pursue the claim;
(iv) an explanation of this Plan’s claim review procedure described in this
Section 13; and
(v) a statement of the claimant’s right to arbitration under Section 13(b)
following denial of his or her claim.
          Within 90 days of receipt of the notice described above, the claimant
shall, if further review is desired, file a written request for reconsideration
with the Committee. A request for reconsideration must include an explanation of
the grounds for the request and the facts supporting the claim. So long as the
claimant’s request for review is pending, including such 90-day period, the
claimant or the claimant’s duly authorized representative may review pertinent
documents and may submit issues and comments in writing to the Committee.
          A final decision shall be made by the Committee within 60 days of the
filing of the request for reconsideration; provided, however, that the
Committee, in its discretion, may extend this period up to an additional
60 days.
          The decision by the Committee shall be conveyed to the claimant in
writing and shall include specific reasons for the decision, with specific
references to the applicable provisions of this Plan on which the decision is
based.
     (b) Arbitration. Any dispute or controversy arising in connection with a
benefit claim under this Plan, after the claims procedure in Section 13(a) has
been exhausted, shall be settled exclusively and finally by arbitration to be

 



--------------------------------------------------------------------------------



 



conducted in Towson, Maryland before a neutral arbitrator with expertise in
employment law, including ERISA, in accordance only with the Employee Benefit
Plan Claims Arbitration Rules then in effect of the American Arbitration
Association. The scope of review of the arbitration conducted hereunder shall be
limited to whether Black & Decker, the Board or the Committee was arbitrary and
capricious in the exercise of its or their discretion pursuant to the terms of
this Plan. The arbitrator appointed hereunder shall have no authority or power
to grant any remedy or relief not otherwise contained in this Plan and may grant
relief contained in this Plan only if the arbitrator determines that the
interpretation or administration of this Plan was in fact arbitrary and
capricious. The arbitrator appointed hereunder shall have no authority to add
to, detract from, or modify any term or condition of this Plan. The arbitrator
shall have no authority to grant any relief or remedy other than as called for
by the terms of this Plan even if such relief or remedy is otherwise available
at law or in equity but for the terms and conditions of this Plan. Judgment may
be entered on the arbitrator’s award in a court of competent jurisdiction in the
venue of the arbitration.
     (c) Attorneys’ Fees. The Corporation shall pay to a Protected Participant
or a Protected Participant’s surviving spouse all legal fees and expenses
incurred by the Protected Participant or the Protected Participant’s surviving
spouse in making a claim for benefits or otherwise in seeking to obtain or
enforce any right or benefit provided by this Plan.
SECTION 14 — Incapacity
     If a Participant or the Participant’s spouse has become legally
incompetent, then the legal guardian, or other legal representative of such
Participant’s or spouse’s estate, shall be entitled to act for and represent
such incompetent Participant or spouse in all matters and to the same extent as
the Participant or spouse could have done but for such incompetency, including
but not limited to the receipt of benefits under this Plan.
SECTION 15 — Administration
     (a) Committee’s Responsibilities. This Plan shall be administered by the
Committee, which shall be responsible for all matters affecting the
administration of this Plan and, in addition to those responsibilities specified
elsewhere in this Plan, shall have the following duties and responsibilities in
connection with the administration of this Plan:
     (i) To prepare and enforce such rules, regulations and procedures as shall
be proper for the efficient administration of this Plan, such rules, regulations
and procedures to apply uniformly to all Participants;
     (ii) To determine all questions arising in the administration,
interpretation and application of this Plan, including questions of the status
and rights of Participants and any other persons hereunder;
     (iii) To decide any dispute arising hereunder;
     (iv) To correct defects, supply omissions, and reconcile inconsistencies to
the extent necessary to effectuate this Plan;
     (v) To compute the amount of benefits that shall be payable to any
Participant or spouse in accordance with the provisions of this Plan and to
determine the person or persons to whom such benefits shall be paid;
     (vi) To select the currency conversion or exchange rates to be applied in
determining a Participant’s or spouse’s benefits under this Plan, where foreign
currencies are involved;
     (vii) To authorize all payments that shall be made pursuant to the
provisions of this Plan;
     (viii) To make recommendations to the Corporation’s Board of Directors with
respect to proposed amendments to this Plan;

 



--------------------------------------------------------------------------------



 



     (ix) To file all reports with government agencies, employees, and other
parties as may be required by law, whether such reports are initially the
obligation of the Corporation or this Plan; and
     (x) To have all such other powers as may be necessary to discharge its
duties hereunder.
     (b) Plan Interpretation. The Committee shall have the authority to
interpret this Plan in its sole and absolute discretion. The Committee’s
interpretation of this Plan and actions in respect of this Plan shall be binding
and conclusive on all persons for all purposes, subject only to review by an
arbitrator in accordance with the provisions and standards set forth in
Section 13(b). It is intended that this Plan comply with Section 409A of the
Code and any regulations or guidance issued thereunder and shall be interpreted
accordingly. Notwithstanding the amendment provisions of Section 16, this Plan
may be amended by the Board at any time, retroactively if required, if found
necessary, in the opinion of the Board, to conform this Plan to the provisions
and requirements of Section 409A of the Code. No such amendment shall be
considered prejudicial to any interest of a Participant or his or her spouse.
Any provision of this Plan not in conformance with Section 409A of the Code
shall be void.
     (c) Committee’s Liability and Indemnification. Neither the Committee nor
any person acting on its behalf shall be liable to any person for any action
taken or omitted in connection with the interpretation and administration of
this Plan unless attributable to gross negligence or willful misconduct. In
addition to such other rights of indemnification they may have as directors,
officers or employees of the Corporation, each member of the Committee shall be
indemnified by the Corporation against the reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which such member may be a party by reason of any action taken or
omitted under or in connection with this Plan, and against all amounts paid in
settlement thereof, provided such settlement is approved by independent legal
counsel selected by the Corporation, or paid by such member in satisfaction of a
judgment in any such action, suit or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
member is liable for gross negligence or willful misconduct in such member’s
duties; provided that within 60 days after the institution of such action, suit
or proceeding the member shall in writing offer the Corporation the opportunity,
at its own expense, to handle and defend the same.
     (d) Self-Dealing. If a Participant is also a member of the Committee, the
Participant may not vote or act upon matters relating specifically to such
member’s participation in this Plan.
SECTION 16 — Amendments and Termination
     The Board reserves the right at any time and from time to time to the
extent permissible under law, to amend or terminate this Plan, prospectively or
retroactively, in whole or in part; provided, however, that no such amendment or
termination shall (A) have the effect of accelerating or permitting the
acceleration of any payment under this Plan, except to the extent that such
acceleration would be permitted under Section 409A of the Code, or (B) without
the Participant’s written agreement, reduce or impair (i) the benefits or rights
of any Participant (or spouse) whose Benefit Determination Date occurred before
the date the amendment is adopted or this Plan is terminated, (ii) the vested
benefits and rights of any Participant who is then employed by Black & Decker or
(iii) the right of any Protected Participant and/or his or her surviving spouse
to receive benefits under this Plan determined as if that Plan termination or
amendment had not occurred. Any amendment or termination shall be adopted by
resolution of the Board.
SECTION 17 — Severability
     If any provision of this Plan shall be held void or unenforceable, the
remaining provisions of this Plan shall remain in full force and effect;
provided, however, that in interpreting this Plan, such void or unenforceable
provision shall be replaced with an effective and legally permissible provision,
the effect of which shall be identical to, or as close as reasonably possible
to, the effect of the original provision.

 



--------------------------------------------------------------------------------



 



SECTION 18 — Construction
     Any use of the singular shall include the plural, and vice versa, as may be
appropriate. Titles, captions or paragraph headings contained in this Plan are
for purposes of convenience and reference only, and shall not operate to define
or modify the text to which they relate.
SECTION 19 — Choice of Law
     This Plan, and the respective rights and duties of the Corporation and all
persons thereunder, shall in all respect be governed by and construed under the
laws of the State of Maryland, except to the extent, if any, that those laws may
have been pre-empted by federal law. This Plan is intended to be a “pension
plan” within the meaning of Section 3(2)(A) of ERISA, which is exempt from Parts
2, 3 and 4 of ERISA by virtue of Sections 201(2), 301(a)(3) and 401(a)(1)
thereof, respectively, and is not designed to meet the requirements of Section
401(a) of the Code.
SECTION 20 — Parties to be Bound
     The provisions of this Plan shall be binding upon, and shall inure to the
benefit of the Corporation, its successors and assigns, and each Participant and
the Participant’s spouse and estate.
Originally adopted January 30, 1984
Amendment and Restatement adopted February 18, 1993
Amendment and Restatement adopted July 20, 1995
Amendment and Restatement adopted February 14, 1996
Amendment and Restatement adopted October 15, 1998
Amendment and Restatement adopted February 11, 1999
Amendment and Restatement adopted April 27, 2004
Amendment and Restatement adopted October 14, 2005
Amendment and Restatement adopted February 9, 2006
Amendment and Restatement adopted October 16, 2008
Amendment and Restatement adopted July 16, 2009
THE BLACK & DECKER SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
SCHEDULE I — EXAMPLES OF MONTHLY BENEFIT AMOUNTS*
STATED AS A PERCENTAGE OF FINAL AVERAGE PAY
PARTICIPANTS (OTHER THAN PROTECTED PARTICIPANTS)

                              BENEFIT DETERMINATION DATE** YEARS OF            
          AGE 60 CREDITED                       OR SERVICE   AGE 55   AGE 56  
AGE 57   AGE 58   AGE 59   MORE  
Less than 5
  0%   0%   0%   0%   0%   0%
5
  20%   21%   22%   23%   24%   25%
6
  24%   25.2%   26.4%   27.6%   28.8%   30%
7
  28%   29.4%   30.8%   32.2%   33.6%   35%
8
  32%   33.6%   35.2%   36.8%   38.4%   40%
9
  36%   37.8%   39.6%   41.4%   43.2%   45%
10
  40%   42%   44%   46%   48%   50%
11
  40%   42%   44%   46%   48%   50%
12
  40%   42%   44%   46%   48%   50%
13
  40%   42%   44%   46%   48%   50%
14
  40%   42%   44%   46%   48%   50%
15 or more
  50%   52%   54%   56%   58%   60%  

 



--------------------------------------------------------------------------------



 



PROTECTED PARTICIPANTS

                              BENEFIT DETERMINATION DATE** YEARS OF            
          AGE 60 CREDITED                       OR SERVICE   AGE 55   AGE 56  
AGE 57   AGE 58   AGE 59   MORE  
1
  50%   52%   54%   56%   58%   60%
2
  50%   52%   54%   56%   58%   60%
3
  50%   52%   54%   56%   58%   60%
4
  50%   52%   54%   56%   58%   60%
5
  50%   52%   54%   56%   58%   60%
6
  50%   52%   54%   56%   58%   60%
7
  50%   52%   54%   56%   58%   60%
8
  50%   52%   54%   56%   58%   60%
9
  50%   52%   54%   56%   58%   60%
10
  50%   52%   54%   56%   58%   60%
11
  50%   52%   54%   56%   58%   60%
12
  50%   52%   54%   56%   58%   60%
13
  50%   52%   54%   56%   58%   60%
14
  50%   52%   54%   56%   58%   60%
15 or more
  50%   52%   54%   56%   58%   60%  

 

*   Calculated before application of benefit offsets under Section 4, but after
application of the early retirement reduction (for all Participants) and the
reduction for less than 10 years of Credited Service (for Participants other
than Protected Participants), in Sections 3(b) and 3(c), respectively.   **  
The examples assume that the Participant’s Normal Retirement Date is age 60.

 